DETAILED ACTION
	Claims 1-51 are currently pending in the instant application.  Claims 1, 2, 4, 7-9, 11, 13-16, 22-26, 34, 35, and 42 are rejected.  Claims 6, 37, and 39 are objected.  Claims 3, 5, 10, 12, 17-21, 27-33, 36, 38, 40, 41, and 43-51 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species of example 182: 
    PNG
    media_image1.png
    155
    240
    media_image1.png
    Greyscale
 in the reply filed on 10 November 2021 is acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compounds of claims 6, 37, and 39 which also appear allowable over the prior art and further to the compounds:

    PNG
    media_image2.png
    184
    163
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    314
    270
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    132
    132
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    308
    255
    media_image5.png
    Greyscale
which are not allowable.
Claims 1, 2, 4, 6-9, 11, 13-16, 22-26, 34, 35, 37, 39, and 42 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Claim Objections
Claims 6, 37, and 39 are objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 13 defines Ring A to be selected from rings substituted with variables R1, R2, and R3, however, variables R1-R3 are not defined in claim 13, or claim 1 from which claim 13 depends.  Additionally, claim 13 defines Ring A to be selected from a group of rings including the following rings:
 
    PNG
    media_image6.png
    121
    131
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    134
    166
    media_image7.png
    Greyscale
.  It is unclear the difference between these two rings found in claim 13.
  Claim 14 depends from claim 1 and defines variables R1, R2, and R3 as selected from H and C1-4 alkyl, however, there are no variables R1, R2, or R3 found in claim 1.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 13 defines Ring A to be specific rings substituted with variables R1, R2 and R3, however as variables R1-R3 do not have a definition, claim 13 fails to further limit the subject matter of parent claim 1 as it is unknown what R1-R3 are defined as.  In regards to claim 14, as there are no variables R1-R3 present in parent claim 1, defining variables R1-R3 in claim 14 does not further limit parent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 11, 13, 14-16, 34, 35, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xing et al.  Page 1691, Table 1 provides antiviral compounds, such as compound JX007 which is provided on Page 1697, N-(2-Fluorophenyl)-1-isopropyl-6-(thiazol-2-yl)-1H-pyrazolo[3,4-b]pyridine-4-carboxamide: 
    PNG
    media_image2.png
    184
    163
    media_image2.png
    Greyscale
.  This compound corresponds to applicant’s instant formula I, for example, wherein ring A is a 5-membered heteroaryl group having 2 ring-forming heteroatoms of N and S, specifically, 
    PNG
    media_image8.png
    124
    136
    media_image8.png
    Greyscale
wherein R1 and R2 are each H; V is CRv wherein Rv is H; n is 0; L is a C1-4alkylene linker (since n is 0, L can be any definition); Q is C6 aryl substituted with halo; W is N;  by: 
    PNG
    media_image9.png
    114
    154
    media_image9.png
    Greyscale
is 
    PNG
    media_image10.png
    115
    145
    media_image10.png
    Greyscale
wherein Rc is H and Rn is C3 alkyl.  In regards to claims 7 and 8, RA and RB are not required to be present on the formula I, so their limitations do not exclude the prior art compound.  In regards to claim 14, R3 is not required to be present.  In regards to claim 34, since n can be 0, L is not required to be present.  Page 1702 provides that the in vitro evaluation of the antiviral activities of the compounds utilized each compound dissolved in DMSO and tested at concentrations of 10uM in two separate experiments.
Claim(s) 1, 2, 7-9, 14, 15, 16, 22-26, 34, 35, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1092314-22-1.
Registry No. 1092314-22-1 is:

    PNG
    media_image3.png
    314
    270
    media_image3.png
    Greyscale
.  This compound corresponds to the formula I as instantly claimed, for example, wherein ring A is a 5-membered heteroaryl group having 1 ring-forming heteroatom of S; V is N; W is CRw, wherein Rw is H; n is 0; L is a C1-4alkylene linker (since n is 0, L can be any definition); Q is C6 cycloalkyl; and the moiety represented by: 
    PNG
    media_image9.png
    114
    154
    media_image9.png
    Greyscale
is 
    PNG
    media_image11.png
    122
    111
    media_image11.png
    Greyscale
wherein RB is methyl and RN is 5 membered heterocycloalkyl wherein the ring-forming S atom of the heterocycloalkyl is substituted by two oxo groups.  Solubility data is provided for Registry No. 1092314-22-1.
Claim(s) 1, 2, 4, 7, 14-16, 34, 35, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hay et al. (including supporting information).  Compound S45 is disclosed on Schem 1, page 9311 and also Compound S45 is disclosed in the supporting information page S70:

    PNG
    media_image4.png
    132
    132
    media_image4.png
    Greyscale

This compound corresponds to the formula I of the instant claims, for example, wherein ring A is a 5 membered heteroaryl group having 2 ring forming heteroatoms of N and O substituted with two substituents which are each C1 alkyl; V is CRv wherein Rv is H; W is CRw wherein Rw is H; n is 0 or 1; L is C2-3 alkylene linker; and Q is H or C1 alkyl; and the moiety represented by 
    PNG
    media_image9.png
    114
    154
    media_image9.png
    Greyscale
is 
    PNG
    media_image12.png
    111
    130
    media_image12.png
    Greyscale
wherein RN, RA and RB are each H.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					24 January 2022			
Rebecca Anderson					

Art Unit 1626, Group 1620				
Technology Center 1600